Citation Nr: 1046300	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  03-10 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for chronic fatigue and low 
stamina with poor handwriting, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for an intestinal disorder 
with diarrhea, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for joint pain, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety with night sweats, poor memory, mood 
swings, depression, panic attacks, poor concentration, and poor 
sense of direction, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for bilateral hearing loss.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1984 to August 1995.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of January 2003 by the Department of 
Veterans Affairs (VA) Columbia, South Carolina, Regional Office 
(RO).

The Veteran also requested a Travel Board hearing in connection 
with the current claims.  The hearing was scheduled and 
subsequently held in July 2003.  The Veteran testified at that 
time and the hearing transcript is of record.  The Veterans Law 
Judge (VLJ) who conducted the July 2003 hearing is no longer 
employed at the Board.  In January 2006, the Veteran was notified 
of this information and afforded the opportunity for another 
hearing pursuant to 38 C.F.R. § 20.707 (2009) (noting that a VLJ 
who conducts a hearing on appeal must participate in any decision 
made on that appeal).  See also, 38 U.S.C.A. § 7107(c) (West 
2002).  The Veteran specifically requested a new hearing, which 
was held in May 2007.  The Veteran testified before the 
undersigned VLJ and the hearing transcript is of record. 

The Veteran's claims have been remanded by the Board on more than 
one occasion.  Most recently, the Veteran's claims were 
previously before the Board in October 2007 and remanded for 
additional evidentiary development, to include obtaining service 
personnel records and Social Security records, and affording the 
Veteran VA examinations.  With the exception of the Veteran's 
service connection claim for anxiety with night sweats, poor 
memory, mood swings, depression, panic attacks, poor 
concentration, and poor sense of direction, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, the Board 
finds substantial compliance with the October 2007 remand order.  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).
 
The Veteran raised a claim of entitlement to service connection 
for a liver disorder at the time of the July 2003 Travel Board 
hearing.  The RO denied service connection for hemochromatosis, 
claimed as a liver disorder, by way of a rating decision dated 
June 2006 on the grounds that it was a hereditary disorder which 
was neither incurred in nor caused by service.  The Veteran 
subsequently filed a timely notice of disagreement with regard to 
this issue and the RO issued a statement of the case (SOC) in 
October 2006.  There is no evidence of record, however, to show 
that the Veteran perfected an appeal on this issue within the 
specified timeframe.  Moreover, in August 2007, the Veteran 
withdrew his appeal with respect to that issue.  

In March 2010, the Veteran's representative submitted a statement 
on the Veteran's behalf in which he stated that the Veteran was 
"sickle cell positive" in 1985.  According to the 
representative, the claimed positive sickle cell test in service 
was "really hemochromatosis that was not properly diagnosed."  
As the Veteran appears to be raising the issue of whether new and 
material evidence has been presented to reopen his previously 
denied claim, an issue that has not been adjudicated by the 
Agency of Original Jurisdiction (AOJ), the Board does not have 
jurisdiction over it and it is referred to the AOJ for any 
appropriate action.  

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety with night sweats, poor 
memory, mood swings, depression, panic attacks, poor 
concentration, and poor sense of direction, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not serve in the Southwest Asia theater of 
operations during the Persian Gulf War; thus, he is not a 
"Persian Gulf War Veteran" as defined by 38 C.F.R. § 3.317.

2.  Although the Veteran was treated for diarrhea in service, a 
chronic gastrointestinal disorder was not present during service, 
and any currently diagnosed chronic gastrointestinal disorder is 
not attributable to any event, injury, or disease in service.

3.  The Veteran's chronic fatigue, low stamina, and joint pain 
have been attributed to his non-service-connected 
hemochromatosis, a hereditary condition.    

4.  The Veteran was exposed to significant amounts of noise 
during his active military service.

5.  Resolving all doubt in the Veteran's favor, bilateral hearing 
loss is related to his  active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
claimed disability manifested by chronic fatigue and low stamina 
with poor handwriting, to include as due to undiagnosed illness, 
are not met.  38 U.S.C.A. § 1110, 1117 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.317 (2009).

2.  The criteria for entitlement to service connection for a 
claimed intestinal disorder with diarrhea, to include as due to 
undiagnosed illness, are not met.  38 U.S.C.A. § 1110, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2009).

3.  The criteria for entitlement to service connection for a 
claimed disability manifested by joint pain, to include as due to 
undiagnosed illness, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2009).

4.  The criteria for entitlement to service connection for 
bilateral hearing loss are met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has undiagnosed illnesses that are 
related to service, and in particular, to his service in the Navy 
aboard the U.S.S. La Salle (AGF-3) during Operation Earnest Will.  
Specifically, the Veteran alleges exposure to sandstorms as well 
as various "toxins" for a period of approximately 13 months 
beginning in July 1988.  See July 2003 Travel Board transcript, 
p. 3.  The Veteran denied having service during Operations Desert 
Shield or Desert Storm.  Id.  The Veteran also alleges that the 
currently diagnosed bilateral hearing loss is related to service.

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  
Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in- service disease or injury and the 
present disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and Department of Veterans Affairs regulations implementing them 
are intended as liberalizations applicable when the evidence 
would not warrant service connection without their aid.  38 
C.F.R. § 3.303(d).  According to 38 C.F.R. § 3.309(a) (2009), 
service connection for certain disabilities, including organic 
diseases of the nervous system and arthritis, may be granted on a 
presumptive basis if manifested to a compensable degree within 
one year after separation from service.

Service connection may also be established for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability which cannot be attributed to any known 
clinical diagnosis, but which instead resulted from an 
undiagnosed illness that became manifest either during active 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2009).  

A "Persian Gulf Veteran" is one who served in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317(d).  The Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above those locations.  Id.  
According to 38 C.F.R. § 3.2(i), the Persian Gulf War began 
August 2, 1990 and continues to the present day. 

There are three types of "qualifying chronic disabilities" for 
the purposes of 38 C.F.R. § 3.317: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi-symptom illness defined 
by a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome); or (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) warrants a presumption of 
service-connection.

An "undiagnosed illness" is defined as a condition that by 
history, physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis. 38 C.F.R § 
3.317(a)(1)(ii).  In the case of claims based on undiagnosed 
illness, there is no requirement that there be competent evidence 
of a nexus between the claimed illness and service.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A "medically unexplained chronic multi-symptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi- symptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  There are 
currently no diagnosed illnesses that have been determined by the 
Secretary to warrant a presumption of service connection under 38 
C.F.R. § 3.317(a)(2)(C).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi-
symptom illness include, but are not limited to, the following: 
(1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a six month period will be considered chronic.  
The six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes that 
the signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4).

Preliminarily, the initial question in this case is whether the 
Veteran was a "Persian Gulf Veteran" as defined by 38 C.F.R. § 
3.317(d).  The Board finds that he is not.  As noted above, a 
"Persian Gulf Veteran" is one who served in the Southwest Asia 
theater of operations during the Persian Gulf War.  Pertinent 
regulations make clear that the Persian Gulf War began August 2, 
1990 and continues to the present day.  38 C.F.R. § 3.2(i).  

In its October 2007 remand order, the Board specifically 
requested that the RO contact the appropriate agency to obtain 
complete copies of the Veteran's SPRs.  Correspondence from the 
National Personnel Records Center (NPRC) dated October 2009, 
however, indicated that the Veteran's SPRs could not be located.  
Those records that were associated with the claims file prior to 
the remand order revealed that the Veteran had service aboard the 
U.S.S. La Salle from August 1988 to September 1989, prior to the 
start of the Persian Gulf War as stipulated by 38 C.F.R. § 
3.2(i).  These dates corresponded with testimony provided by the 
Veteran at the July 2003 Travel Board hearing.  In addition, the 
evidence of record does not show, nor does the Veteran allege, 
that he served in the Southwest Asia theater of operations during 
the Persian Gulf War at any time following his transfer from the 
U.S.S. La Salle.  This determination is buttressed by 
correspondence from the NPRC dated December 2002.  According to 
the NPRC, "there is no evidence in this Veteran's file to 
substantiate any service in Southwest Asia" on or after August 
2, 1990.   

Accordingly, the Board finds that the Veteran is not a "Persian 
Gulf Veteran," and therefore, consideration of his service 
connection claims as qualifying chronic disabilities under 38 
C.F.R. § 3.317 is not warranted.

While the Board finds that the Veteran is unable to substantiate 
his service connection claims on a presumptive basis, the Board 
is obligated to consider the Veteran's claim on a direct basis.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that 
the Veteran was not precluded under the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act from establishing 
service connection with proof of direct actual causation).  
However, where the issue involves a question of medical 
causation, competent evidence is required.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Factual Background and Analysis

Service treatment records (STRs) associated with the claims file 
revealed that the Veteran was afforded a clinical evaluation and 
physical examination in October 1983 prior to entering service.  
The clinical evaluation was essentially normal and, with the 
exception of a chest scar, no abnormalities were found.  A 
reenlistment examination conducted in March 1988 was similarly 
negative for any abnormalities.

The Veteran was treated at sick call in June 1989 for subjective 
complaints of a "speech and train of thought problem."  A 
notation on the examination report indicated that "PT [patient] 
indicates consuming ETOH [alcohol]."  The impression was mild 
transient hypertension.  The Veteran was encouraged to reduce his 
salt and caffeine intake and increase fluid consumption.

The Veteran presented to sick call in December 1990 with 
subjective complaints of diarrhea and nausea since the previous 
evening.  He also reported mild chills.  The impression was acute 
gastroenteritis.  

The Veteran was also treated at sick call in February 1992 for 
hemorrhoids.  Subsequent treatment records revealed evidence of a 
benign anal polyp which required surgical excision.  See February 
1994 operative report.

The Veteran was afforded clinical evaluations and physical 
examinations in August 1992 and November 1994.  Notations on 
these examination reports indicated that the Veteran had 
hypertension, as well as a history of hemorrhoids and fractures 
of the right hand and toes.  A report of medical history was also 
significant for occasional epistaxis, shortness of breath, chest 
pain, insomnia, and anxiety.  Bilateral sensorineural hearing 
loss was also found in November 1994.  

A separation examination performed in March 1995 found no 
significant changes since the November 1994 examination.  The 
Veteran was subsequently discharged from service in August 1995 
for failure to maintain his weight.  There was no evidence of an 
organic disease of the nervous system or arthritis within one 
year after separation from service.   

The first pertinent post-service evidence of record is dated 
December 1997, over two years after separation from service.  The 
Veteran was hospitalized at a private medical facility after 
reporting chest pain with lightheadedness and left arm 
paresthesias.  A complete cardiac work-up, including a cardiac 
catheterization, was performed.  The results of this work-up were 
normal and the impression upon discharge was chest pain syndrome 
and hypertension.  The Veteran later testified in May 2007 that 
this hospitalization resulted from having an "anxiety panic 
attack."  See May 2007 Hearing Transcript, p. 12.    

The Veteran presented to a VA medical facility in October 2000 
for a Persian Gulf examination.  He reported symptoms of poor 
concentration, diarrhea, fatigue, and low grade fever at night, 
among other conditions.  According to the Veteran, his problems 
with concentration and memory began in 1989, while the 
gastrointestinal symptoms began in 1992.  

In October 2001, the Veteran presented to a VA medical facility 
with subjective complaints of left lower quadrant abdominal pain.  
His past medical history was significant for chronic fatigue, 
elevated liver function tests (LFTs), and hypertension.  A 
computed tomography (CT) scan was interpreted to show evidence of 
diverticulitis.  A follow-up VA treatment note dated that same 
month found the Veteran with continued complaints of chronic 
fatigue, diarrhea, night sweats, and fever.  A physical 
examination performed at that time was unremarkable.  The 
impression was chronic fatigue of unknown etiology, among other 
conditions.  A VA examiner speculated in a separate treatment 
note dated October 2001 that the Veteran's chronic diarrhea "may 
be secondary to diverticuli, but he is very young."

The Veteran returned to VA that same month for additional care 
after reporting right hand numbness for the last several days.  
The Veteran denied any trauma.  X-rays of the cervical spine were 
interpreted to show minimal neural foraminal narrowing at C4-5.  
The impression was neuropathy, C6-7 distal palmar right hand with 
no obvious source (i.e., trauma, cervical spine etiology, carpal 
tunnel syndrome, or metabolic disorder).  Magnetic resonance 
imaging (MRI) of the cervical spine conducted in December 2001 
showed evidence of disc bulge to the left at C3-4, resulting in 
mild to moderate left exit foraminal stenosis.  Multi-level disc 
bulges were also found at that level.

The Veteran was hospitalized in January 2002 at a VA medical 
facility for recurrent diverticulitis with a history of colonic 
perforation.  A history and physical examination conducted at 
that time indicated that the Veteran was diagnosed as having 
diverticulitis in October 2001.  The Veteran's past medical 
history was also significant for chronic diarrhea (for the past 
10 years since serving in the Persian Gulf), chronic fatigue 
(since 2000), anxiety (since 1999), urinary hesitancy, right hand 
numbness, and hypertension.  A CT scan of the Veteran's abdomen 
was interpreted to show a "new area of diverticulitis" which 
caused abnormal fat as well as thickening of the pararenal fascia 
and the lateroconal fascia.  No evidence of perforation was 
found.  The impression was diverticulitis, chronic liver enzyme 
elevation, chronic diarrhea (possibly from poor diet), urinary 
hesitancy, anxiety, and hypertension.

VA administered a Compensation and Pension (C&P) psychiatric 
examination in June 2002.  The Veteran self-reported a variety of 
physical symptoms, including fatigue, nausea, joint pain, bloody 
stools, and diarrhea.  No diagnosis was rendered at that time 
with regard to these symptoms.  The Veteran also underwent a VA 
C&P arteries and veins examination that same month.  The 
Veteran's past medical history was significant for hypertension, 
diverticulitis, fatigue, joint pain, and anxiety.  A physical 
examination was positive for left lower quadrant tenderness.  The 
impression was hypertension, diverticulitis, unexplained joint 
pain, and anxiety attacks with fatigue.  The examiner further 
stated that none of these diagnoses prevented the Veteran from 
obtaining and maintaining gainful employment.       

The Veteran was again hospitalized at a VA medical facility in 
June 2002 as a result of diverticulitis.  The Veteran was 
"worked up" for inflammatory bowel disease and a flexible 
sigmoidoscopy showed evidence of scattered sigmoid diverticula 
with some inflammation.  According to the examiner, the etiology 
of the Veteran's diarrhea remained unclear, but it was suggested 
that there "may be an anxiety component to the Veteran's 
symptoms."  The Veteran was advised to eat a high-fiber diet.  
The impression was diverticulitis.

The Veteran was afforded a VA gastroenterology consultation in 
July 2002.  He reported left lower quadrant pain at that time 
similar to that which he experienced during his last bout of 
diverticulitis.  The impression was left lower quadrant pain with 
history of diverticulitis (by CT scan only).  The examiner also 
listed ulcerative colitis and irritable bowel disease as possible 
diagnoses given the Veteran's history of diarrhea.

The Veteran submitted a statement dated October 2002 in support 
of his claim for Social Security Disability benefits.  He 
reported having memory and concentration problems since the 1980s 
when he was in the Persian Gulf.  

The Veteran also underwent a private audiological examination in 
November 2002.  The results of this test were interpreted to show 
evidence of mild to moderate high frequency sensorineural hearing 
loss in the left ear.  The right ear demonstrated normal 
audiometric functioning.  The examiner recommended annual testing 
and suggested that VA provide "further evaluation into the 
auditory perceptual problem seen through auditory discrimination 
testing."

J. Scanlon, LPS/S submitted a statement dated February 2003 in 
support of the Veteran's claim for Social Security Disability 
benefits.  According to J. Scanlon, the Veteran attributed his 
"physical symptoms" to exposure to toxic chemical during his 
service in the Persian Gulf.  It was also noted that the Veteran 
had a "severe" history of childhood physical abuse from his 
parents and that the Veteran used alcohol since high school to 
medicate his anxiety.  J. Scanlon described the Veteran as 
permanently and totally disabled. 

Also associated with the claims file is an administrative 
decision from the Social Security Administration (SSA) dated 
April 2003.  The Veteran was noted to be "disabled" within the 
meaning of SSA regulations as a result of diverticulitis and 
anxiety since December 31, 2000.

The Veteran sought additional VA care in May 2003 as part of a 
primary care appointment.  He reported continued complaints of 
chronic diarrhea, hip pain, and right hand numbness.  A physical 
examination was unremarkable and the impression was stable panic 
attacks, osteoarthritis, and diverticulitis, among other 
conditions.

The Veteran testified in support of the current claims in July 
2003.  Specifically, the Veteran expressed his opinion that his 
various medical conditions were related to his service in the 
Persian Gulf.  The Veteran also reported in-service noise 
exposure and decreased auditory acuity as a result of his duties 
as a mechanical engineer.  According to the Veteran, his job 
duties included working on diesel and propulsion-type engines.

The Veteran also submitted an unclassified document authored by 
the Central Intelligence Agency in support of his current claims.  
This document, which discussed Iraq's weapons of mass destruction 
and chemical weapons programs, was reviewed and associated with 
the claims file. 

The Veteran presented to a VA medical facility in April 2004 with 
subjective complaints of chronic diarrhea and diverticulitis.  
According to the Veteran, he experienced these symptoms for 
approximately 10 years.  The examiner reviewed a recent CT scan 
and observed a "new area of diverticulitis."  The impression 
was chronic diarrhea and diverticulitis.  A follow-up treatment 
note dated that same month also diagnosed the Veteran as having 
Crohn's disease.  

The Veteran again testified in support of the current claims in 
May 2007.  He indicated that he worked as  "Navy engineman" 
doing repairs on various kinds of mechanical equipment.  The 
Veteran attributed his hearing loss to these duties.  The Veteran 
also testified that he experienced chronic fatigue, anxiety, 
depression, poor concentration, panic attacks, and poor memory in 
service.  The Veteran denied any gastrointestinal or joint 
problems in service, instead noting that these symptoms began in 
2000 or 2001.  It was also noted that the Veteran owned his own 
pest control and home inspection business after discharge from 
service.

The Veteran was afforded a series of VA C&P examinations in 
November 2009.  A general medical examination (GME) performed 
that month found the Veteran's past medical history to be 
significant for an intestinal disorder, fatigue, joint pain, 
hearing loss, and a mental health condition.  The examiner noted 
that the Veteran was diagnosed as having diverticulosis in 2002 
and fatigue in 2000.  The Veteran also attributed his joint pain 
to his hereditary hemochromatosis.  A physical examination was 
performed and x-rays of the Veteran's hands, feet, ankles, and 
knees were unremarkable with no acute abnormalities found.  The 
impression was diverticulosis, fatigue, and multiple arthralgias 
of the hands, feet, ankles, and knees.  According to the 
examiner, the Veteran's diverticulosis was not related to service 
because this disorder was diagnosed in 2002, approximately seven 
years after discharge from service.  Similarly, the examiner 
concluded that the Veteran's fatigue and multiple arthralgias 
were secondary to the hereditary hemochromatosis.  In support of 
this conclusion, the examiner noted that it was "well documented 
in the literature" that these symptoms were side-effects of 
hemochromatosis.  Moreover, the examiner noted that these 
conditions were diagnosed many years after discharge from 
service.

The Veteran was also afforded a VA C&P audiology examination that 
same month.  The Veteran reported subjective complaints of 
decreased hearing.  Aside from his military service, the Veteran 
also acknowledged post-service occupational noise exposure in his 
work as a machinist (for three years) and exterminator (2-3 
years).  He also reported recreational noise exposure from 
motorcycles, lawnmowers, weedeaters, and chainsaws.  The 
audiological examination yielded the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
10
20
LEFT
30
20
20
20
35

Speech recognition scores using the Maryland CNC word lists were 
84 percent in the right ear and 76 percent in the left ear.  The 
examiner diagnosed the Veteran as having normal to mild 
sensorineural hearing loss in the left ear.  The Veteran's right 
ear, according to the examiner, was "clinically normal" from 
500-4000 Hz.  

The examiner also attributed the Veteran's left ear hearing loss 
at least in part to his period of active service.  Specifically, 
the examiner noted evidence of a "significant" threshold shift 
in the left ear at 4000 Hz when reviewing the Veteran's in-
service audiograms.  Given this evidence and the Veteran's in-
service duties, the examiner concluded that the left ear hearing 
loss was "at least as likely as not" related to the noise 
exposure in service.  The examiner found no evidence of a 
significant threshold shift in the right ear when reviewing the 
Veteran's in-service audiograms. 

I.  Chronic Fatigue, Gastrointestinal Disorders, and Joint Pain

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection under any theory of causation for a gastrointestinal 
disorder diagnosed as diverticulitis, diverticulosis, or Crohn's 
disease, as well as any claimed disability manifested by fatigue, 
and low stamina with poor handwriting, and/or joint pain.  

As noted above, the Veteran is not a "Persian Gulf War Veteran" 
as defined by 38 C.F.R. § 3.317, therefore, those criteria are 
inapplicable to his claim.  Nevertheless, the Board is obligated 
to consider the Veteran's claim on a direct basis.  See Combee, 
34 F.3d at 1042.
  
Here, STRs of record showed no diagnosis of or treatment for any 
chronic gastrointestinal or musculoskeletal disabilities, to 
include disabilities manifested by fatigue, low stamina with poor 
handwriting, and/or joint pain.  The Board acknowledges that the 
Veteran was treated in service on at least one occasion for 
diarrhea, but the examiner at that time attributed this symptom 
to a viral syndrome.  A separation examination conducted in March 
1995 was completely negative for a gastrointestinal or 
musculoskeletal disability, to include any claimed disability 
manifested by fatigue, low stamina with poor handwriting, and/or 
joint pain.  There was also no evidence of arthritis within one 
year after separation from service.  Accordingly, the evidence 
does not show that he had chronic conditions in service.  

The first pertinent post-service evidence of fatigue and diarrhea 
is dated October 2000, over five years after separation from 
service.  Preliminarily, the Board notes that there can be no 
valid claim in the absence of proof of a present disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United 
States Court of Appeals for Veterans Claims (Court) has in the 
past held that there must be a diagnosis of an underlying 
disability to establish a claim for service connection. Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part 
and remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Pain alone is not a 
disability.  Id.  In this regard, the Board notes that subjective 
complaints of joint pain, diarrhea, and fatigue, do not 
constitute disabilities as defined by VA's Rating Schedule.  
Rather, these complaints are symptoms of an underlying, and 
perhaps ratable disability.

To this extent, diverticulitis was subsequently diagnosed in 
October 2001, while the first evidence of osteoarthritis was 
dated May 2003.  The Veteran was also later diagnosed as having 
diverticulosis and Crohn's disease.  The United States Court of 
Appeals for the Federal Circuit has determined that a significant 
lapse in time between service and post-service medical treatment 
may be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this 
case, the lapse of years between service and the first evidence 
of pertinent disability is evidence against the Veteran's service 
connection claims.

Furthermore, although the Veteran has currently diagnosed 
diverticulitis, diverticulosis, Crohn's disease, and 
osteoarthritis, there is no probative evidence of record, other 
than the Veteran's statements, linking these disabilities to 
the Veteran's period of active service.  In fact, the November 
2009 VA GME examination report specifically refutes this 
contention.  According to the November 2009 VA GME examiner, 
the Veteran's diverticulosis was not related to his period of 
active service, particularly where, as here, the disorder was 
diagnosed many years after discharge from service.  Similarly, 
the examiner attributed the Veteran's fatigue and multiple 
arthralgias to a hereditary condition, hemochromatosis.  The 
Board notes that the Veteran previously sought service 
connection for hemochromatosis in the past and was denied.  See 
July 2006 rating decision.  

The Board finds the November 2009 VA GME examination report to 
be highly probative evidence on the issue of service connection 
as the VA examiner provided a rationale and relied on 
professional training and expertise as well as a review of the 
Veteran's claims file before reaching these conclusions.   

The Veteran has also submitted lay statements during the pendency 
of this claim expressing the opinion that the currently diagnosed 
disabilities are related to service.  The Court has in the past 
held that lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms are 
within the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also, 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); 
Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  

However, the Court has also held that lay persons, such as the 
Veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to the 
cause of a disability that may be related to service.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also, Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that 
a layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition").  Here, the Veteran is capable of observing 
symptoms related to his gastrointestinal disorders or his 
osteoarthritis, but he is not competent (i.e., professionally 
qualified) to offer a diagnosis or an opinion as to the cause of 
these disabilities, which were first shown many years after 
service, and their relationship to service, if any.  

As an alternative to establishing the second and third prong in 
Hickson, the Veteran may show a continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of 
symptomatology may be established if (1) the condition was 
"noted" during service; (2) there is evidence of post-service 
continuity of the same symptomatology; and (3) there is medical, 
or in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage, 
10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  The Veteran reported that he had 
diarrhea and fatigue since service, but there was no evidence of 
any musculoskeletal injuries or diseases in service or within one 
year after discharge from service.  See 38 C.F.R. §§ 3.307, 
3.309.  Rather, the first evidence of treatment for these 
disabilities is not until at least 2001, years after service.  
The examiner also opined that fatigue and multiple arthralgias 
were side effects of a nonservice-connected disability.  The 
examiner's opinions concerning etiology are entitled to great 
probative weight as they were based on a physical examination, a 
review of the records, and as medical opinions with rationale 
were provided.   Accordingly, the Board further finds that the 
Veteran's statements regarding continuity of symptoms, if any, 
are outweighed by the more probative VA medical examiner's 
opinion.  

As previously stated, entitlement to direct service connection 
requires a finding that there is a current disability that has a 
relationship to an in-service injury or disease.  In this case, 
there is competent medical evidence showing diagnoses of 
diverticulitis, diverticulosis, Crohn's disease, and 
osteoarthritis, but the preponderance of the evidence is against 
finding that there is a nexus between these conditions, which 
first manifested many years after discharge from service, and the 
Veteran's period of active service.  The evidence also shows that 
fatigue and multiple arthralgias are side effects of a non-
service connected condition, therefore, service connection is not 
warranted for those claimed conditions.  Accordingly, the Board 
concludes that service connection for these disabilities must be 
denied. 

II.  Bilateral Ear Hearing Loss

The absence of documented hearing loss while in service is not 
fatal to a claim for service connection.  Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  When the Veteran does not meet the 
regulatory requirements for a disability at separation, he can 
still establish service connection by submitting evidence that a 
current disability is causally related to service.  Hensley v. 
Brown, 5 Vet. App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385 (2009), for the purposes of applying the 
laws administered by VA, impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 

Resolving all doubt in the Veteran's favor, the evidence of 
record supports a finding of service connection in this case for 
bilateral hearing loss.  STRs associated with the claims file 
showed evidence of bilateral sensorineural hearing loss in 
service.  See November 1994 examination report.

Considerations shall be given to the places, types, and 
circumstances of the Veteran's service as shown by his service 
record, the official history of each organization in which he 
served, his medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).  In this regard, it 
is noted that the Veteran worked with and/or repaired various 
engines and machines in service.  The Veteran's statements to 
this effect are consistent with the circumstances of his service, 
and this evidence supports a finding that the Veteran experienced 
significant noise exposure in service.  

Subsequent post-service private and VA audiological examinations 
diagnosed the Veteran as having sensorineural hearing loss in the 
left ear.  See November 2002 private audiology report; November 
2009 VA C&P examination report.  The November 2009 VA C&P 
examination report, in particular, revealed evidence of a left 
ear hearing loss disability under 38 C.F.R. § 3.385 (where, as 
here, the Maryland CNC speech discrimination scores were less 
than 94 percent).  The November 2009 VA C&P examination report 
also attributed the Veteran's left ear hearing loss disability at 
least in part to his period of active service.  Accordingly, 
service connection for left ear hearing loss is warranted in this 
case.

The Board also finds that service connection for right ear 
hearing loss is warranted in this case in light of Groves v. 
Peake, 524 F.3d 1306, 1909 (Fed. Cir. 2008) (holding that when a 
chronic disease is identified in service and at any time after 
service, service connection will be granted without the need for 
nexus evidence).  

The Board is aware that the Veteran self-reported a history of 
post-service occupational and recreational noise exposure.  
However, the Board cannot reasonably disassociate the nature or 
severity of the Veteran's in-service hearing loss from other 
complaints of hearing loss during other post-service 
experiences.  Consequently, the Board is required to resolve 
all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  Accordingly, 
service connection for bilateral hearing loss is granted.

The Board has applied the benefit-of-the-doubt doctrine in 
reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist Veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.

The VCAA duty to notify with respect to the Veteran's service 
connection claims based on undiagnosed illness was satisfied by 
way of letters dated November 2002 that fully addressed the 
notice elements and was sent prior to the initial AOJ decision.  
The letters informed the Veteran of what evidence was required to 
substantiate the service connection claims on a direct and 
presumptive basis, and of the Veteran's and VA's respective 
duties for obtaining evidence.  The Veteran was also provided 
with notice in March 2006 of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disabilities on appeal.  The Veteran's claims were subsequently 
readjudicated following this notice by way of a supplemental 
statement of the case (SSOC) issued in January 2010.  

With regard to the Veteran's claim of entitlement to service 
connection for bilateral hearing loss, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issues has been obtained.  The 
Veteran's service treatment and post-service treatment records 
were obtained.  The Board is aware that VA requested complete 
SPRs in its October 2007 remand order.  These records were 
unavailable, according to the NPRC.  However, the Board notes 
that the records pertinent to the Veteran's dates of service (and 
whether he would qualify as a "Persian Gulf War Veteran") were 
already of record prior to the issuance of the order.  In 
addition, the Veteran was notified that no additional service 
records were available in the January 2010 supplemental statement 
of the case pursuant to 38 C.F.R. § 3.159(e).  Thus, the Board 
finds no prejudice to the Veteran in proceeding with a final 
decision on these claims.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Although the complete records were ultimately 
unavailable, the Board finds that it has substantially complied 
with the October 2007 remand order.  In this regard, it attempted 
to obtain complete copies of the Veteran's SPRs and was 
successful in obtaining Social Security Disability records and 
providing the Veteran with a VA audiology examination.  See 
D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.  
The Veteran was also afforded other VA examinations in connection 
with his service connection claims.  Accordingly, the Board finds 
that VA has complied, to the extent required, with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e). 


ORDER

Service connection for chronic fatigue and low stamina with poor 
handwriting, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317, is denied.

Service connection for an intestinal disorder with diarrhea, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317, is denied.

Service connection for joint pain, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317, is denied.

Service connection for bilateral hearing loss is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.


REMAND

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as inadequate 
for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 
(1996).     

The Veteran was afforded a VA C&P psychiatric examination in 
November 2009.  A mental status examination was performed and the 
Veteran was diagnosed as having (1) depression due to general 
medical condition; and (2) panic disorder without agoraphobia.  
However, the examiner failed to provide a statement regarding the 
etiology of these conditions as requested by the Board's October 
2007 remand order.  Accordingly, the November 2009 VA C&P 
psychiatric examination report is inadequate for evaluation 
purposes.  Therefore, the Veteran should be afforded a new VA 
examination to address this issue.

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran obtain 
records relevant to his claim, whether or not the records are in 
Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Thus, the RO should request all VA medical records pertaining to 
the Veteran that are dated from March 23, 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder relevant 
VA medical treatment records pertaining to 
the Veteran that are dated from March 23, 
2006 to the present.

2.  After the above development is completed, 
the RO should schedule the Veteran for a VA 
psychiatric examination.  The examiner is 
asked to ascertain the nature of all 
psychiatric disabilities and proper diagnoses 
thereof, as set forth in the Diagnostic and 
Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  The claims folder must 
be made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner should be conducted at this time, 
and included in the examination report.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's currently diagnosed psychiatric 
disorders, including but not limited to 
generalized anxiety disorder, depression, and 
panic attacks are at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to the Veteran's period of active 
military service.  If not, the examiner 
should opine as to whether the diagnosed 
psychiatric conditions are caused OR 
aggravated (i.e., permanently worsened) by a 
service-connected disorder, hypertension 
and/or bilateral hearing loss.  The examiner 
must provide a complete rationale for any 
stated opinion.

3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response before the case is 
returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


